 



Exhibit 10.1
FOURTH AMENDMENT TO
AMENDED AND RESTATED LOAN AGREEMENT
     This FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (the
“Amendment”), dated as of November 9, 2006, is entered into by and among Horizon
Vessels, Inc., a Delaware corporation, Horizon Offshore, Inc., a Delaware
corporation, and Horizon Offshore Contractors, Inc., a Delaware corporation
(referred to, jointly and severally, as the “Borrower”) and General Electric
Capital Corporation, a Delaware corporation, successor-in-interest to SouthTrust
Bank (the “Bank”). All capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Loan Agreement (as
hereinafter defined).
     WHEREAS, the Borrower and the Bank are parties to that certain Amended and
Restated Loan Agreement dated as of June 29, 2001 (as amended by that certain
First Amendment to Amended and Restated Loan Agreement dated November 4, 2004,
that certain Second Amendment to Amended and Restated Loan Agreement dated
March 31, 2005 and that certain Third Amendment to Amended and Restated Loan
Agreement dated June 29, 2006, the “Loan Agreement”), wherein Borrower obtained
a single advance term loan in the original principal amount of $6,000,000 and a
single advance term loan in the amount of $1,680,000;
     WHEREAS, Borrower has requested that the Bank amend the Loan Agreement in
accordance with the terms and conditions described herein; and
     WHEREAS, the Bank has agreed to do so, subject to the terms and conditions
set forth herein.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Loan Agreement Amendment. Annex I to the Loan Agreement is hereby
amended by amending and restating the definition of “Restricted Payments” as
follows:
“Restricted Payment” means: (a) the declaration or payment of any dividend or
the incurrence of any liability to make any other payment or distribution of
cash or other property or assets on or in respect of Borrower’s Stock; (b) any
payment or distribution made in respect of any subordinated Indebtedness of
Borrower in violation of any subordination or other agreement made in favor of
Bank (provided that conversion or exchange of subordinated indebtedness into or
for Stock of Horizon Offshore is expressly permitted); (c) any payment on
account of the purchase, redemption, defeasance or other retirement of
Borrower’s Stock or any other payment or distribution made in respect thereof,
either directly or indirectly; or (d) any payment, loan, contribution, or other
transfer of funds or other property to any holder of Stock of such Person which
is not expressly and specifically permitted in the Loan Agreement; provided,
that no payment to Bank shall constitute a Restricted Payment.
     2. Note Amendments. (a) Notwithstanding anything to the contrary contained
in the real estate promissory note dated June 29, 2001 and executed by Borrower
in favor of Lender

1



--------------------------------------------------------------------------------



 



(the “June 2001 Note”) in the original principal amount of $6,000,000, as
amended and extended by the Third Amendment to Amended and Restated Loan
Agreement dated June 29, 2006 (the “Third Amendment”), the June 2001 Note shall
be due and payable in sixty (60) monthly installments of principal, each in the
amount of $66,937.15, plus all accrued unpaid interest on the outstanding
principal balance commencing on July 30, 2006 and continuing thereafter on the
last calendar day of each and every calendar month with the final installment of
all outstanding principal, plus accrued and unpaid interest being due and
payable on June 29, 2011. All other terms of the June 2001 Note as amended and
extended by the Third Amendment remain unchanged and in full force and effect.
(b) Notwithstanding anything to the contrary contained in the real estate
promissory note dated August 31, 2001 (the “August 2001 Note”) in the original
principal amount of $1,680,000, as amended and extended by the Third Amendment
to Amended and Restated Loan Agreement dated June 29, 2006 (the “Third
Amendment”), the August 2001 Note shall be due and payable in sixty (60) monthly
installments of principal, each in the amount of $19,566.01, plus all accrued
unpaid interest on the outstanding principal balance commencing on July 30, 2006
and continuing thereafter on the last calendar day of each and every calendar
month with the final installment of all outstanding principal, plus accrued and
unpaid interest being due and payable on June 29, 2011. All other terms of the
August 2001 Note as amended and extended by the Third Amendment remain unchanged
and in full force and effect.
     3. Consent. Borrower agrees and acknowledges that the Loan Agreement and
each of the Loan Documents shall continue in full force and effect as amended
and modified by this Amendment. Nothing in this Amendment extinguishes, novates
or releases any right, claim, lien, security interest or entitlement of the Bank
created by or contained in the Loan Agreement, nor is Borrower released from any
covenant, warranty or obligation created by or contained therein as a result of
this Amendment.
     4. Representations and Warranties. The Borrower hereby represents and
warrants to the Bank that (a) this Amendment has been duly executed and
delivered on behalf of Borrower, (b) this Amendment constitutes a valid and
legally binding agreement enforceable against Borrower in accordance with its
terms, (c) the representations and warranties contained in the Loan Agreement
and the Loan Documents are true and correct on and as of the date hereof in all
material respects as though made as of the date hereof except as heretofore
otherwise disclosed in writing to the Bank (other than those of such
representations and warranties which by their express terms speak to a date on
or before the date hereof), (d) no Default exists under the Loan Agreement or
any of the Loan Documents and (e) the execution, delivery and performance of
this Amendment has been duly authorized by Borrower. Borrower will, upon request
by the Bank, provide satisfactory evidence of these representations and
warranties.
     5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be construed as an original and which may be
delivered in original or facsimile form, but all of which together shall
constitute one and the same instrument.
     6. Conditions to Effectiveness. This Amendment shall be effective upon due
execution of this Amendment by all parties hereto and delivery of signed copies
to the Bank.

2



--------------------------------------------------------------------------------



 



     7. Choice of Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT EXECUTED
BY THE PARTIES UNDER, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THAT THE LAWS OF
THE UNITED STATES OF AMERICA AND ANY RULES, REGULATIONS OR ORDERS ISSUED OR
PROMULGATED THEREUNDER APPLICABLE TO THE AFFAIRS AND TRANSACTIONS OF ANY BANK
OTHERWISE PREEMPT TEXAS LAW, IN WHICH EVENT SUCH FEDERAL LAW SHALL CONTROL.
     8. Entire Agreement. THIS AMENDMENT AND THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally left blank. Signatures on following page.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

              BORROWERS:
 
            HORIZON VESSELS, INC., a Delaware     corporation
 
       
 
       By:   /s/ Ronald Mogel
 
       
 
       Name:   Ronald Mogel
 
       
 
       Title:   Vice President & Treasurer
 
       
 
            HORIZON OFFSHORE, INC., a     Delaware corporation
 
       
 
       By:   /s/ Ronald Mogel
 
       
 
       Name:   Ronald Mogel
 
       
 
       Title:   Vice President, Treasurer & CFO
 
       
 
            HORIZON OFFSHORE     CONTRACTORS, INC., a Delaware     corporation
 
       
 
       By:   /s/ Ronald Mogel
 
       
 
       Name:   Ronald Mogel
 
       
 
       Title:   Vice President, Treasurer & CFO
 
       
 
            BANK:
 
            GENERAL ELECTRIC CAPITAL     CORPORATION, a Delaware corporation,  
  successor-in-interest to South Trust Bank
 
       
 
       By:   /s/ W. Jerome McDermott
 
       
 
       Name:   W. Jerome McDermott
 
       
 
       Title:    
 
       

4